DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 21-24 are amended. Claims 21-24 are pending.
 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2021 has been entered. 


Response to Arguments
Applicant's arguments, filed on 5/20/2021, with respect to claims 21 – 24, have been considered but are moot in view of the new ground of rejection.






Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 21 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Watfa et al. (US. Publication No. 2013/0083773 A1) in view of Zaus et al. (US. Publication No. 2015/0003326 A1).
Regarding claim 21, Watfa discloses a User Equipment (UE) comprising: a controller configured to: establish a Protocol Data Unit (PDU) session in a first area (See Par. [112] and Fig. 4 of Watfa for a reference to a local IP access (LIPA) session in the local network via a first Access Point (AP) is established for WTRU 102); 
See Par. [93], [240] and Fig. 8 of Watfa for a reference to that when the WTRU moves out of the coverage area of the home (local) eNB, the LIPA (Local IP access) session is deactivated [suspended])  and release a first plurality of radio bearers associated with the PDU session, while the UE has moved out of the first area (See Par. [213]-[214] of Watfa for a reference to the HeNB (Home eNB) releases the radio resources associated with the suspended LIPA session when the WTRU moves out of the area of the home eNB and handover to another cell); and 
receive user data by resuming the PDU session with a second plurality of radio bearers, if the UE has returned to the first area while the PDU session suspended (See Par. [236], [238], [240] of Watfa for a reference to the LIPA session is resumed when the WTRU returns to the coverage area of the home eNB, and the WTRU requests the new resources/bearers to resume the session), 
the PDU session is released if the UE has not returned to the first area after a period of time (See Par. [240] of Watfa for a reference to a timer is set to initiate a guard period during which the WTRU 102 may return to the local network. If the predefined timer expires before the WTRU returns to the local network, the LIPA session is deactivated and bearers associated with it are released).
Watfa does not explicitly disclose receive user data by resuming the PDU session with a second plurality of radio bearers, if the UE has returned to the first area while the PDU session is suspended, wherein; the first plurality of radio bearers and the second plurality of radio bearers are different while both are associated with the PDU session; wherein information of the first 
However, Zaus discloses receive user data by resuming the PDU session with a second plurality of radio bearers, if the UE has returned to the first area while the PDU session is suspended (See Par. [24]-[27] and Fig. 3 of Zaus for a reference to that when the UE returns to the E-UTRAN 206 [Home network], and packet services were suspended during the CS call, then the UE sends a tracking area update (TAU) request message to the MME 110. The MME 110 instructs the PDN-GW to resume the data packets by sending a resume/modify bearers message); wherein the first plurality of radio bearers and the second plurality of radio bearers are different while both are associated with the PDU session (See Par. [29] and Fig. 3 of Zaus for a reference to the S-GW 306 receives the modify bearer request or modify access bearer request message, which indicates resuming the ongoing data packets with a modified[updated/different] subset of bearers); wherein information of the first area is comprised of one or more tracking areas and received from a control device in a core network (See Par. [47]-[48], [54] of Zaus for a reference to the MME 110 determines the area of the UTRAN 206 [Home network] and the area of the UTRAN target cell 202 based on geographic characteristics of the mobile network).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was filed with the teaching of Zaus and Watfa. The motivation of combination is improving the system’s performance by maintaining a data session’s continuity without interruption during the UE’s mobility. (Zaus; Par. [28]-[29).

is released by the UE when the UE performs PDU session release procedure with the control device (See par. [239]-[240] of Watfa for a reference to the MME (Control device of the core network) receives a NAS procedure indication from the WTRU to deactivate (release) the LIPA session and its associated resources and bearers).

	
Regarding claim 23, the claim is interpreted and rejected for the same reasons as set forth in claim 21.


Regarding claim 24, the claim is interpreted and rejected for the same reasons as set forth in claim 22.

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Smith et al (US. Pub. No. 2014/0223011 A1) discloses method and apparatus for supporting scalable multi-modal dialog application sessions. 
Grayson et al. (US. Pub. No. 2017/0055238 A1) discloses a method for presence/location detection of mobile devices.


7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413   

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413